DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hujanen et al. (US 8,648,210 B2) in view of Ulahanan et al. (US 8,980,351 B2).
Regarding claim 1, Hujanen et al. teaches a method for purification (refining) of lipid material (abstract), where the lipid material can be rendered poultry fat (column 5 lines 19-28), the method naturally resulting in a refined fat product, where the purification process results in a fat product having less than 20 ppm total metal content (column 11 lines 18-33), the metals including Ca, Mg, Na, etc. which are also known to be minerals. The fat product is also purified of phosphorus minerals by heating the fat with water and separating the impurity solids from said fat (column 14 line 47 to column 15 line 20). This appears to be the same “refining” process recited by Applicant’s specification, i.e. heating the rendered poultry fat by introduction of steam or water at elevated temperatures to facilitate separation of select components (paragraphs 19 and 47-48).
Hujanen et al. does not teach the fined poultry fat product has a free fatty acids (FFA) content of less than about 6%. However, the reference teaches FFA’s are known to be corrosive and cause issues in subsequent processing (column 2 lines 53-56), and wanting to minimize formation of FFA’s by treating the fat with heptane dilution to reduce hydrolysis of lipids (column 20 line 60 to column 21 line 5). Rapeseed oil treated by the process obtained an FFA of 4.5% (column 12 lines 55-60).
Ulahanan et al. teaches a method of treating a cooking oil by exposing the oil to a mixture of agents (abstract), where the agents comprise silicate to remove FFA by turning the FFA into soaps, and removing the soaps using silica xerogel (column 5 lines 13-25).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fat of Hujanen et al. to have less than 6% of FFA’s since the prior art acknowledges that FFA’s are undesired and can be removed, and therefore to similarly remove the FFA’s produced by the Hujanen process (for animal fats), thereby reducing the corrosive effects taught by Hujanen.
Regarding the fat product being “resistant to bacterial growth when challenged with a bacterial species”, the prior art product appears to be materially indistinguishable from that of the claimed product, i.e. refined rendered poultry fat less than 300 ppm mineral and metal content and less than 6% FFA. Applicant’s specification does not appear to provide further insight as to exactly which feature(s) of the claimed invention imparts the bacterial resistance to the refined fat product. Therefore, absent persuasive evidence to the contrary, one of ordinary skill in the art would have reasonably expected the prior art fat product to have the same bacterial growth resistance property to that of the claimed fat product.
Regarding claims 2-3, Hujanen et al. teaches the mineral and metal content can be less than 20 ppm as stated for claim 1 above.
Regarding claim 4, Hujanen et al. teaches the mineral and metal content includes calcium, iron, lead, magnesium, phosphorus (column 11 lines 22-25).
Regarding claims 5-7, the prior art fat product is materially indistinguishable from that of the claimed fat product and would have been expected to have bacterial growth resistance properties as stated for claim 1. Therefore, the prior art fat product would similarly be expected to be resistant to growth of the claimed bacterial species (claims 5-6) in the presence of up to 5% water (claim 7).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Hujanen et al. to be resistant to the claimed species in the claimed amount of water in order to prevent degradation of the product quality during transport and storage, and to ensure consumer safety.
Regarding claim 9, Hujanen et al. teaches the fat can be chicken fat (column 5 lines 26-28).
Regardless, Hujanen et al. teaches the fat product can be used to produce biofuel and renewable diesel (column 3 lines 28-31).	
Regarding claim 14, Hujanen et al. teaches the refined poultry fat product comprising less than 300 ppm of minerals and metals as stated for claim 1. 
The difference between claims 1 and 14 is that the latter further recites the product is prepared by a process in which water-soluble impurities and particulate impurities in the fat coalesce with particles of water to form water-laden particles, and said water-laden particles are removed. While the claimed process limitations are considered to be preferred methods of making the claimed product and not given patentable weight, Hujanen is further cited below as the reference teaches these limitations anyway.
The fat material is purified using water to remove impurities (column 3 lines 36-40), where impurities are precipitated (coalesced) with the polar component (water) and the precipitates are then removed (column 10 lines 6-26 and 38-48).
Applicant is reminded that according to MPEP §2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 8, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hujanen et al. (US 8,648,210 B2) in view of Ulahanan et al. (US 8,980,351 B2) as applied to claims 1-7, 9 and 14 above, and further in view of Heise et al. (US 7,902,388 B2).
Regarding claim 8, Hujanen et al. does not teach a peroxide value of less than about 5 milliequivalents/kg and/or a Gardner color score of 10 or less. It is noted that the term “and/or” is interpreted to mean a selection is to be made. For the sake of examination, the term “or” is chosen, therefore the limitations of peroxide value and Garnder score are construed to be alternatives. The limitation “peroxide value” is chosen for the sake of examination.
Heise et al. teaches an oil composition having advantageous stability characteristics (abstract), where peroxide value (PV) is known to indicate the degree of undesired unsaturated fatty acid (UFA) oxidation, where it is desirable to reduce the PV of a fatty acid composition (column 5 lines 9-20) in order to enhance stability and prevent formation of off flavors (column 5 lines 37-42). The composition can have a peroxide value of less than 5 meq/kg (column 6 lines 57-59). The reference is analogous since it is directed to a fatty acid composition which has been purified to remove minerals and metals by heating the oil with water (column 16 lines 35-55).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fat product of Hujanen et al. to have the claimed peroxide value in order to similarly impart stability to the fat product and prevent formation of off flavors, to extend shelf life to ensure optimum quality during transport and storage, and to ensure consumer safety, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired shelf life, acceptable degree of UFA oxidation, and the type of fat (e.g. animal, fatty acid composition, water content, etc.)
Regarding claims 11-12, Hujanen et al. does not teach the fat product is used in a pet food product.
Heise et al. further teaches that the oil composition can be used in various types of foods, such as pet foods and cookies (column 19 lines 28-31, 34-35 and 44).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the composition of Hujanen et al. in a pet food product as claimed since the prior art has acknowledged that purified fats/oils can be used in such products, and as a matter of manufacturing choice for the particular type of food product to be made.
Regarding claim 13, the combination applied to claim 11 teaches a pet food product (Heise et al.) comprising the fat composition of Hujanen et al modified with Ulahanan et al. It is noted that the “palatability” and “dog food palatability study” are interpreted in view of the specification (paragraph 42). However, the prior art food product appears to be materially indistinguishable from that of applicant’s claimed food product. Therefore, it would have been reasonable to expect that the prior art food product would similarly have “increased palatability” over a product comprising unpurified rendered poultry fat.
Furthermore, Heise et al. teaches that the purified oil composition having the same PV as that of applicant’s composition (claim 8) prevents degradation of the oil and thus formation of off flavors (column 5 lines 37-42). Therefore, the food product of the prior art combination would have been expected to similarly minimize formation of off flavors.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 5/2/2022 has been fully considered but has not been found persuasive as the current office action no longer relies on 35 USC 102/103 for the rejection of claim 1. Instead, the combination of Hujanen in view of Ulahanan applied in the office action above teaches that FFA’s in fats/oils can be absorbed and removed as taught by Ulahanan.
Examiner acknowledges that example 8 of Hujanen et al. shows animal fats increase in FFA’s after treating. However, since the prior art also acknowledges that FFA’s are undesirable and can be removed, modifying Hujanen’s fat product to also reduce FFA’s, as taught by both Hujanen and Ulahanan would have been obvious for the reasons stated in the office action above.
The arguments against Heise, slade, Malm, and Guay are not persuasive since the references are not incorporated into the rejection of claim 1.

Response to Arguments
Applicant’s argument against the rejections of claims 1 and 13 under 35 USC 112(b) are persuasive. The rejections are withdrawn.
Applicant’s arguments on pages 8-10 with respect to claims 1-7, 9 and 14, rejected under 35 USC 102, have been considered but are moot since the amendment to claim 1 necessitated new grounds of rejection. The claims are now rejected under 35 USC over Hujanen et al. in view of Ulahanan et al.
Applicant argues on pages 9-12 that there is no indication that the product of Hujanen is bacteriostatic and that the preparation processes are different between Hujanen and the claimed invention.
This is not persuasive since Applicant’s specification does not provide any insight as to exactly which feature(s) of the claimed invention imparts the bacterial resistance to the refined fat product. As such, the property is interpreted to stem from the features recited in claim 1, specifically a mineral and metal content less than 300 ppm and a FFA content of less than 6%. The prior art combination teaches these features, and therefore the product of the combination is construed to similarly have bacteriostatic properties unless proven otherwise.
Additionally, the claims are directed to a product. Applicant has not shown evidence that the processing method produces a material and/or structural difference in the final product. Since the only claimed features of the refined poultry fat product are mineral, metal, and FFA content, the prior art combination teaching this composition, the product of the prior art combination is construed to be the same as that of the claimed product. Regarding Applicant’s argument that the composition of Hujanen et al. is not suitable for use in pet food since the process uses heptane for purification, this is not persuasive since Hujanen specifically teaches the heptane is separated from the purified oil by evaporation (column 10 lines 50-52).
Regarding Applicant’s arguments against Heise, the reference teaches it is advantageous to reduce PV of a fatty acid composition to enhance stability and prevent formation of off flavors (column 5 lines 9-20 and 37-42). The reference is analogous since it is directed to a fatty acid composition which has been purified to remove minerals and metals by heating the oil with water (column 16 lines 35-55).
The arguments against the remaining cited art are moot as said prior art is not included in the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792